Citation Nr: 0829757	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-38 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 2002 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO, inter alia, denied service connection for bilateral 
pes planus.  The RO confirmed this decision in a September 
2004 rating decision, and the veteran filed a notice of 
disagreement (NOD) in June 2005.  The RO issued a statement 
of the case (SOC) in November 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month.

On the VA Form 9, the veteran indicated that he desired a 
hearing before a Veterans Law Judge at the RO.  However, on 
the Appeal Hearing Options attachment to the Form 9, the 
veteran clarified that he was requesting a hearing before a 
decision review officer (DRO) at the RO.  Although such a DRO 
hearing was scheduled for August 8, 2006, the veteran failed 
to appear for this hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Severe, symptomatic pes planus was noted on the veteran's 
enlistment examination report, and the competent, probative 
evidence reflects that there was only an increase in the 
veteran's symptoms in service, and does not support a finding 
that there was a worsening of the underlying disorder in, or 
as a result of, service.



CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO.  
Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a pre-rating November 2003 letter and a post-
rating July 2004 letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
Each letter also included a specific request that the veteran 
furnish pertinent medical evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).

After issuance of each notice described above, and 
opportunity for the veteran to respond, the November 2005 SOC 
reflects readjudication of the claim.  Hence, while some 
notice was provided to the veteran after the May 2004 initial 
adjudication of the claim, the veteran is not shown to be 
prejudiced by the timing of the later notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or supplemental SOC  (SSOC), is sufficient to cure a 
timing defect).

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in an attachment to 
the August 2006 letter informing him that his appeal was 
being certified to the Board, but did not readjudicate the 
claim after issuance of this notice.  However,  the timing of 
this notice also is not shown to prejudice the veteran.  As 
the Board herein denies the claim for service connection for 
bilateral pes planus, no disability rating or effective date 
is being, or is to be, assigned.  There is therefore no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The Board also notes. as discussed below, that the central 
issue in this case is whether the veteran's preexisting pes 
planus was aggravated by service, and the RO did not 
specifically inform the veteran of the requirements for 
establishing service connection on an aggravation basis.  
However, in his written statements, to include his 
substantive appeal, the veteran noted that his bilateral pes 
planus preexisted service and argued that it worsened during 
service.  Thus, the veteran demonstrated an awareness of what 
was necessary to substantiate his claim for service 
connection on an aggravation basis.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  Consequently, the omission in 
this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and the report of an April 
2004 VA examination of the feet.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110  (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  Service connection 
may be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).In this case, the August 2002 enlistment 
examination report indicates that the veteran had severe, 
symptomatic pes planus at that time.  Thus, the veteran is 
not entitled to a presumption of sound condition n this case, 
because the disability for which the veteran is claiming 
service connection was noted at the time of examination, 
acceptance, and enrollment in service.  The Board also notes 
that the veteran has indicated in his written statements, to 
include his substantive appeal, that his bilateral pes planus 
preexisted service and that he is claiming only that this 
preexisting disability was aggravated by service. 

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  See also Crowe v. Brown, 7 Vet. App. 238 (1994).  

The veteran's service medical records do not support a 
finding that there was an increase in the his severe pes 
planus during service.  In addition to the notation of 
severe, symptomatic pes planus, the August 2002 enlistment 
examination report reflects that the veteran had been in a 
marching band for five years and ran regularly, but 
experienced no feet problems.  There are multiple notations 
in the service medical records regarding the veteran's 
bilateral pes planus, but none indicate that the underlying 
disorder worsened during service.  For example, a May 2003 
treatment note indicates that there was a decreased arch, 
hallux limitus, pes planus, an elevated intermetatarsal 
angle, a short first metatarsal joint bilaterally, elevated 
cortical density of the second metatarsal, and bilateral 
bipartite tibial sesamoid, but did not indicate that the 
severe pes planus found on examination at enlistment had 
worsened.  An August 2003 recommendation for administrative 
separation and a September 2003 reevaluation include a 
recommendation that the veteran be discharged based on his 
diagnoses of bilateral pes planus and bunions, "which can be 
aggravated with continued military service," but reflect no 
comment or suggestion that  the veteran's pes planus had, in 
fact, been aggravated.  On the September 2003 separation 
assessment, the veteran indicated that his overall health had 
worsened because he had foot pains that he did not have at 
his prior physical examination, but the health care provider 
commented only that the veteran was being administratively 
separated from service for symptoms of pes planus and hallux 
valgus, but did not indicate that these symptoms, or the 
underlying pes planus, had worsened.

The only post-service medical evidence pertinent to the 
question of in-service aggravation is the April 2004 VA 
examination report.  On examination, there was bilateral 
flexible flatfoot with approximately 3 degrees of valgus 
orientation to the hind foot when standing.  The examiner 
indicated that this valgus was "passive correctable."  
There was no forefoot or midfoot misalignment.  When asked to 
stand on his toes, the veteran's hind feet came into varus, 
and he was able to do a single toe stand on each foot.  Range 
of motion of the ankle was recorded as to a normal 20 degrees 
on dorsiflexion and to 45 degrees on plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2007).  There was normal 
subtalar motion and mild tenderness of the plantar fascia.  
There was no evidence of painful motion, edema, instability, 
weakness, or tenderness of either foot.  There was normal 
gait, normal standing and walking, normal foot position in 
squatting, standing, and on toe raise, no unusual show wear 
pattern, normal posture on supination and pronation of the 
foot, and very mild bunion deformity on both sides.  There 
was bilateral hallux valgus, very minimal malangulation, and 
full dorsiflexion at the first MTP joints bilaterally.  

The examiner noted that the veteran indicated he had pes 
planus prior to service which was pain free, and that 
reported during the examination that he is now in near 
constant pain from his pes planus due to his military 
service.  The examiner noted that he could not reproduce this 
pain fully during the examination.  While the veteran noted 
that he had pain while standing on hard surfaces, the 
examiner could not find any physical abnormalities to support 
this.  The examiner noted that the veteran's pain was 
subjective, that the veteran was sometimes unable to quantify 
or fully explain it, and the examiner could not do so with 
regard to whether the veteran's service aggravated his feet.  
The examiner wrote: "It is equally as likely as not that he 
is having some increased symptoms secondary to military 
service, but I think a large portion of his complaints are 
due to his underlying symptoms."  The examiner was unable to 
further quantify the increase in symptomatology, and noted 
that the veteran was not having pain prior to service and now 
had pain, but that "this is thought [to be] very 
subjective," and that " due to the lack of physical 
findings, I am unable to provide [anything] further."

Thus, the findings on the April 2004 VA examination of 
approximately 3 degrees of "passively correctable" valgus 
orientation with no forefoot or midfoot misalignment, and 
mostly normal range of motion and other findings with regard 
to the feet, reflect that there was no worsening of the 
veteran's underlying pes planus during service.  
Significantly, while the examiner found an increase in 
symptoms due to military service, he did not conclude that 
there was a worsening of the underlying disorder.  See Hunt 
v. Derwinski, 1 Vet. App. at 297.  As such, the only 
competent, probative evidence on this point simply does not 
support a finding that the veteran's pre-existing bilateral 
pes planus was aggravated in, or as a result of, service, and 
neither the veteran nor his representative has presented or 
identifying any existing medical evidence or opinion that 
would, in fact, support the veteran's claim.

The Board notes the argument of the veteran's representative 
that service connection is warranted on an aggravation basis 
because VA did not show by clear and unmistakable evidence 
that the veteran's pes planus preexisted service and was not 
aggravated by service.  See Written Brief Presentation, at 3 
(citing VAOPGCPREC 3-2003 (July 16, 2003)).  However, this 
standard applies only to rebuttal of the presumption of sound 
condition in cases where the presumption has attached.   See 
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  As discussed above, 
in this case, the presumption did not attach because the 
veteran's pes planus was noted at the time of the enlistment 
examination, and neither the veteran nor his representative 
has  offered any evidence or argument to the contrary..

Moreover, to the extent that the veteran is attempting to 
establish that his underlying pes planus actually worsened 
during service through his own assertions-and those advanced 
by his representative, on his behalf-such attempt must fail.  
While the veteran is certainly competent to assert his own 
symptoms, such as pain (see, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)), as noted, worsening of symptoms, as 
opposed to the underlying disorder, does not warrant a 
finding of aggravation (see Hunt, 1 Vet. App. at 297), and 
the question of aggravation is a medical matter with the 
province trained medical professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-138 (1994).  As laypersons, neither the 
veteran nor his representative is shown to possess 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter.See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, lay assertions in this regard 
have no probative value.

For the foregoing reasons, the claim for service connection 
for bilateral pes planus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent, 
probative evidence simply does not support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


